EXECUTION COPY
COFINA FUNDING, LLC,
as Issuer
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
and
U.S. BANK NATIONAL ASSOCIATION,
as Custodian
CUSTODIAN AGREEMENT
August 10, 2005



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1. Definitions
    1  
 
       
Section 2. Delivery of this Agreement; Delivery of the Files
    2  
 
       
Section 3. Initial Trust Receipt and Certificate Delivered by the Custodian
    3  
 
       
Section 4. Obligations of the Custodian
    3  
 
       
Section 5. Final Trust Receipt and Certificate Delivered by the Custodian
    3  
 
       
Section 6. Future Defects
    4  
 
       
Section 7. Release for Servicing
    4  
 
       
Section 8. Release for Payment
    4  
 
       
Section 9. Fees of Custodian
    4  
 
       
Section 10. Control by Trustee
    5  
 
       
Section 11. Transfer of Files Upon Termination
    5  
 
       
Section 12. Examination of Files
    5  
 
       
Section 13. Insurance of Custodian
    5  
 
       
Section 14. Counterparts
    5  
 
       
Section 15. Periodic Statements
    5  
 
       
Section 16. GOVERNING LAW
    6  
 
       
Section 17. Copies of Documents
    6  
 
       
Section 18. No Adverse Interest of Custodian
    6  
 
       
Section 19. Termination by Custodian
    6  
 
       
Section 20. Term of Agreement
    6  
 
       
Section 21. Notices
    7  
 
       
Section 22. Successors and Assigns
    7  
 
       
Section 23. Limitation on Liability
    7  
 
       
Section 24. Indemnification of Custodian
    7  
 
       
Section 25. Custodian Obligations Regarding Genuineness of Documents
    8  
 
       
Section 26. Shipment of Documents
    8  
 
       
Section 27. Authorized Representatives
    8  
 
       
Section 28. Reproduction of Documents
    9  
 
       
Section 29. Custodial File
    9  

i



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT 1
  FORM OF INITIAL TRUST RECEIPT
 
   
EXHIBIT 2
  FORM OF FINAL TRUST RECEIPT
 
   
EXHIBIT 3
  FORM OF REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT
 
   
EXHIBIT 4
  AUTHORIZED REPRESENTATIVES
 
   
EXHIBIT 5
  FORM OF NOTE TRANSFER POWER
 
   
EXHIBIT 6
  RECEIVABLE SCHEDULE
 
   
EXHIBIT 7
  RESERVED
 
   
EXHIBIT 8
  FORM OF CUSTODIAL DELIVERY CONFIRMATION
 
   
EXHIBIT 9
  NOTICE ADDRESSES

 



--------------------------------------------------------------------------------



 



          THIS CUSTODIAN AGREEMENT, dated as of August 10, 2005, by and between
Cofina Funding, LLC (the “Issuer”), U.S. Bank National Association, not in its
individual capacity but solely as trustee (the “Trustee”), and U.S. Bank
National Association, as custodian (the “Custodian”).
WITNESSETH:
          WHEREAS, the Issuer has entered into a Purchase and Sale Agreement
pursuant to which it shall purchase from time to time certain operating and term
loans from Cofina Financial, LLC (each a “Receivable”) and Cofina Financial,
LLC, as Servicer, has agreed to service such Receivables pursuant to the
Servicing Agreement (defined below).
          WHEREAS, pursuant to the Base Indenture (defined below), the Issuer
has pledged to the Trustee, on behalf of the Secured Parties, all of its rights
in the Trust Estate (defined below), including its rights in the Receivables,
the Obligor Notes (defined below), and related documents.
          WHEREAS, the Issuer, the Secured Parties and the Trustee desire to
have the Custodian take possession of the Custodian Files (as defined below), as
the custodian of the Trustee (on behalf of the Secured Parties), in accordance
with the terms and conditions hereof.
          NOW, THEREFORE, in consideration of the mutual undertakings herein
expressed, the parties hereto hereby agree as follows:
     Section 1. Definitions.
          Capitalized terms used but not defined herein shall have the meanings
assigned to them in that certain Base Indenture, between the Issuer and the
Trustee, dated the date hereof, as amended, restated, modified or supplemented
from time to time (the “Base Indenture”).
          Agreement: This Custodian Agreement and all amendments and attachments
hereto and supplements hereof.
          Authorized Representative: With respect to the Custodian, Issuer,
Servicer and Trustee those persons identified on Exhibit 4 hereto, as such list
may be modified by subsequent written notices to the parties hereto.
          Closing Date: With respect to each Receivable, the date on which such
Receivable is purchased or otherwise acquired by the Issuer.
          Custodial Delivery Confirmation: The form executed by the Issuer and
the Custodian in connection with the initial delivery of Receivables to the
Custodian pursuant to this Agreement, a form of which is attached as Exhibit 8
hereto.
          Custodial File: Has the meaning provided in the Purchase and
Contribution Agreement.
          Custodian: U.S. Bank National Association and any successor thereto as
Custodian under this Agreement as herein provided.

-1-



--------------------------------------------------------------------------------



 



          File: Has the meaning provided in Section 2 of this Agreement.
          Final Trust Receipt and Certificate: A final trust receipt as to each
Receivable, which Final Trust Receipt is delivered to the Issuer, the Servicer
and the Trustee by the Custodian in accordance with Section 5 hereof and in the
form attached as Exhibit 2 hereto.
          Initial Trust Receipt and Certificate: An initial trust receipt as to
each Receivable, which Initial Trust Receipt is delivered to the Issuer, the
Servicer and the Trustee by the Custodian in accordance with Section 3 hereof
and in the form attached as Exhibit 1 hereto.
          Person: Any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof.
          Receivable Schedule: The schedule of Receivables annexed as Exhibit 6
hereto, as amended or supplemented from time to time in accordance with the
terms of this Agreement.
          Servicer: Cofina Financial, LLC and any successor thereto as Servicer
under the Servicing Agreement.
          Servicing Agreement: The Servicing Agreement, dated as of the date
hereof, among the Issuer, the Servicer, and the Trustee, as the same may be
amended or supplemented from time to time in accordance with the Transaction
Documents.
          Trustee: U.S. Bank National Association and any successor thereto as
“Trustee” in accordance with the terms of the Base Indenture.
     Section 2. Delivery of this Agreement; Delivery of the Files.
          Within two (2) Business Days following each Closing Date, the Issuer
shall deliver or cause to be delivered to the Custodian a Custodial Delivery
Confirmation with respect to the related Receivables. Upon execution of each
Custodial Delivery Confirmation, the Receivables Schedule attached as Exhibit 6
hereto shall be deemed automatically amended to include the Receivables
identified in such confirmation.
          Within two (2) Business Days following each Closing Date, the Issuer
shall deliver or cause to be delivered and released to the Custodian the
Custodial File pertaining to each of the Receivables identified in the
Receivables Schedule annexed hereto or as updated pursuant to this Section 2,
including but not limited to: (i) a schedule of each item or document in the
Custodial File, (ii) the original executed Obligor Note, duly indorsed in blank
with note transfer powers in the form attached hereto as Exhibit 5, (iii) each
loan agreement, security agreement, guaranty and letter of credit executed in
connection therewith or related thereto, and (iv) acknowledgment copies of
applicable UCC filings against the related Obligor with respect to such
Receivable.
          From time to time, the Issuer shall forward or cause to be forwarded
to the Custodian additional original documents with respect to the Receivables
identified on the Receivables Schedule in accordance with the terms of the
Servicing Agreement, including all additional documents evidencing an
assumption, modification, consolidation or extension of a Receivable.

-2-



--------------------------------------------------------------------------------



 



All such Receivable documents held by the Custodian as to each Receivable shall
constitute the “File” with respect to such Receivable.
     Section 3. Initial Trust Receipt and Certificate Delivered by the
Custodian.
          Within 5 Business Days of each Closing Date, the Custodian shall
deliver to the Issuer, the Servicer and the Trustee an Initial Trust Receipt and
Certificate in the form of Exhibit 1 hereof, wherein the Custodian shall state
that a File is in its possession with respect to each Receivable listed in the
related Receivable Schedule (other than any Receivable specifically identified
on the exception report attached to such certificate) and (i) that the related
Obligor Note is in its possession and is an original; and (ii) that each such
Obligor Note has been endorsed as provided in Section 2 of this Agreement. The
Custodian makes no representations as to (i) the validity, legality,
enforceability, recordability or genuineness of any documents contained in any
Files, or (ii) the collectability, insurability, effectiveness or suitability of
any Receivable. The Custodian shall not be required to conduct an independent
review of any File other than as specifically outlined in this Agreement.
     Section 4. Obligations of the Custodian.
          With respect to each File which is delivered to the Custodian or which
comes into the possession of the Custodian, the Custodian shall be the custodian
of such File for the exclusive benefit of the Trustee (on behalf of the Secured
Parties). The Custodian shall hold all Files for the exclusive use and benefit
of the Trustee (on behalf of the Secured Parties) and shall clearly identify
such files as such, including taking all such actions necessary to identify and
clearly record on its files all such Files as being held for the benefit of the
Trustee (on behalf of the Secured Parties) under the Transaction Documents. The
Custodian shall separate the Files from any other instruments and files in its
records and shall make disposition thereof only in accordance with this
Agreement and the instructions furnished by the Trustee. The Custodian shall
segregate and maintain continuous custody of all documents constituting the
Files in secure and fire resistant facilities in accordance with customary
standards for such custody.
     Section 5. Final Trust Receipt and Certificate Delivered by the Custodian.
          Within 10 Business Days after each Closing Date, the Custodian shall
ascertain that all documents required to be delivered to it are in its
possession (based solely on the schedule delivered pursuant to Section 2), and
shall deliver to the Issuer, the Servicer and the Trustee, a Final Trust Receipt
and Certificate to the effect that, as to each Receivable listed in the
Receivables Schedule (other than any Receivable specifically identified on the
exception report attached to such certificate): (i) all documents required to be
delivered to it are in its possession; (ii) such documents have been reviewed by
it and appear regular on their face and relate to such Receivable; and
(iii) based on its examination and only as to the foregoing documents, the
information set forth in the Receivables Schedule with respect to such
Receivable is correct. The Custodian makes no representations as to (i) the
validity, legality, enforceability, recordability or genuineness of any of the
documents contained in any Files, or (ii) the collectability, insurability,
effectiveness or suitability of any Receivable. The Custodian shall not be
required to conduct an independent review of any File other than as specifically
outlined in this Agreement.

-3-



--------------------------------------------------------------------------------



 



          Following the delivery of each Final Trust Receipt and Certificate,
the Custodian shall provide to the Issuer, the Servicer and the Trustee, no less
frequently than monthly, updated exception reports indicating the then current
status of exceptions, until all such exceptions have been eliminated.
     Section 6. Future Defects.
          During the term of this Agreement, if the Custodian discovers any
defect with respect to any File, the Custodian shall give telephonic notice of
such defect to the Issuer, the Servicer and the Trustee and add the related
document to the monthly exceptions report delivered pursuant to Section 5.
     Section 7. Release for Servicing.
          From time to time and as appropriate for the foreclosure or servicing
of any of the Receivables, the Custodian is hereby authorized, upon receipt from
the Servicer of a request for release of documents and receipt in the form
annexed hereto as Exhibit 3 (a “Request for Release”) to release the related
File to the Servicer. All Files so released to the Servicer shall be held by the
Servicer in trust for the benefit of the Trustee (on behalf of the Secured
Parties) in accordance with the Transaction Documents. The Servicer shall return
to the Custodian the File when the Servicer’s need therefor in connection with
such foreclosure or servicing no longer exists, unless the Receivable shall be
liquidated, in which case, upon receipt of an additional Request for Release
certifying such liquidation from the Servicer, the Servicer’s Request and
Release submitted pursuant to the first sentence of this Section 7 shall be
released by the Custodian to the Servicer.
          Notwithstanding the foregoing, at no time shall the Custodian release
to the Servicer pursuant to this Section 7 a quantity of Files in excess of 10%
of the total number of Files, excluding Files relating to Receivables for which
a Request for Release has been received by the Custodian because such Receivable
has been paid in full, become liquidated or otherwise released from the Base
Indenture and related Series Supplement.
     Section 8. Release for Payment.
          Upon the payment in full of any Receivable, and upon receipt by the
Custodian of a Request for Release which shall include a statement to the effect
that all amounts received in connection with such payment have been remitted to
the Issuer (or it designee) or credited to the Collection Account established
with respect to the Receivables), the Custodian shall promptly release the
related File to the Servicer. The method of such release will be by Federal
Express for overnight delivery, unless otherwise specified by the Servicer.
     Section 9. Fees of Custodian.
          The Custodian shall charge such fees for its services under this
Agreement as are set forth in a separate agreement between the Custodian and the
Issuer, the payment of which fees, together with the Custodian’s expenses in
connection herewith, shall be solely the obligation of the Issuer. In connection
with any termination of this Agreement, the Custodian shall be entitled

-4-



--------------------------------------------------------------------------------



 



to refrain from transferring or releasing Files then held hereunder for the
Issuer until such time as the Issuer pays to the Custodian any due and unpaid
fees or expenses of the Custodian.
     Section 10. Control by Trustee.
          The Required Persons may from time to time require the Custodian to
complete the endorsements on any Obligor Notes in its possession. In addition,
upon the appointment of any successor “Trustee” under the Indenture, the
Custodian shall promptly transfer to any successor custodian appointed by such
successor Trustee all Files held by it hereunder. In the event of any
appointment of a successor custodian by the Trustee, the Issuer shall be
responsible for the fees of the successor custodian hereunder. No removal of the
Custodian shall be effective until the appointment and acceptance of such
appointment by a successor.
     Section 11. Transfer of Files Upon Termination.
          If the Custodian is notified by the Trustee that the Indenture has
been terminated as to any or all of the Receivables, upon written request of the
Trustee, the Custodian shall release to such Persons as the Trustee shall
designate the Files relating to such Receivables.
     Section 12. Examination of Files.
          Upon reasonable prior notice to the Custodian, the Issuer, the
Servicer, the Trustee and the Required Persons and their agents, accountants,
attorneys, auditors and prospective purchasers will be permitted during normal
business hours to examine the Files, documents, records and other papers in the
possession of or under the control of the Custodian relating to any or all of
the Receivables.
     Section 13. Insurance of Custodian.
          At its own expense, the Custodian shall maintain at all times during
the existence of this Agreement and keep in full force and effect fidelity
insurance, theft of documents insurance, forgery insurance and errors and
omissions insurance. All such insurance shall be in amounts, with standard
coverage and subject to deductibles, all as is customary for insurance typically
maintained by banks which act as Custodian. A certificate of the respective
insurer as to each such policy, with a copy of such policy attached, shall be
furnished to the Required Persons, upon request.
     Section 14. Counterparts.
          For the purpose of facilitating the execution of this Agreement as
herein provided, this Agreement may be executed simultaneously in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute and be one and the same instrument.
     Section 15. Periodic Statements.
          Upon the request of the Issuer, the Servicer, the Trustee or any
Required Person, the Custodian shall provide to such person a list of all the
Receivables for which the Custodian holds

-5-



--------------------------------------------------------------------------------



 



a File pursuant to this Agreement. Such list may be in the form of a copy of the
Receivables Schedule with manual deletions to specifically denote any
Receivables paid off or repurchased since the date of this Agreement.
     Section 16. GOVERNING LAW.
          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CHOICE OF LAW
PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
     Section 17. Copies of Documents.
          Upon the request of the Issuer, the Servicer, the Trustee or any
Required Person and at the cost and expense of the Issuer, the Custodian shall
provide such person with copies of the documentation in the Files.
     Section 18. No Adverse Interest of Custodian.
          By execution of this Agreement, the Custodian represents and warrants
that it currently holds, and during the existence of this Agreement it shall
hold, no adverse interest, by way of security or otherwise, in any Receivable or
File, and hereby waives and releases any such interest which it may have in any
Receivable or File as of the date hereof.
     Section 19. Termination by Custodian.
          The Custodian may terminate its obligations under this Agreement upon
at least 90 days’ notice to the Trustee, the Required Persons, the Servicer and
the Issuer. In the event of such termination, the Issuer shall appoint a
successor Custodian acceptable to the Required Persons; provided that: (i) no
such resignation of the Custodian will become effective until the acceptance of
appointment by a successor Custodian, and (ii) if no successor or replacement
Custodian has been appointed and accepted such appointment in accordance with
the terms of this Agreement within 90 days of the written notice of resignation
from the Custodian, the Custodian may petition a court of competent jurisdiction
for the appointment of an appropriately qualified successor. The payment of such
successor Custodian’s ongoing fees and expenses with respect to each Receivable
shall be solely the responsibility of the Issuer; provided, however, that if the
Custodian terminates its obligations pursuant to this Section 19 within 365 days
from the date hereof, any initial set up or certification costs of such
successor Custodian shall be the responsibility of the Custodian. Upon such
appointment, the Custodian shall promptly transfer to the successor Custodian,
as directed, all Files being administered under this Agreement.
     Section 20. Term of Agreement.
          Unless terminated pursuant to Section 11 or Section 19 hereof, this
Agreement shall terminate upon the final payment or other liquidation of the
last Receivable or the disposition of all property acquired upon liquidation of
any Receivable, and the final remittance of all funds due the Issuer under the
Transaction Documents. In such event all documents remaining in the Files shall
be released in accordance with the written instructions of the Trustee.

-6-



--------------------------------------------------------------------------------



 



     Section 21. Notices.
          All demands, notices and communications hereunder shall be in writing,
executed by an Authorized Representative and shall be deemed to have been duly
given when received by the recipient party at the address shown on Exhibit 9 the
hereof, or at such other addresses as may hereafter be furnished to the other
parties. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).
     Section 22. Successors and Assigns.
          This Agreement shall inure to the benefit of the Secured Parties and
the successors and assigns (as permitted by this Agreement) of each of the
parties hereto.
     Section 23. Limitation on Liability.
          (a) The Custodian shall be responsible only for its specific functions
and duties described herein. Neither the Custodian nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them hereunder or in connection herewith in good faith and
believed by it or them to be within the purview of this Custodian Agreement,
except for its or their own negligence, lack of good faith or willful
misconduct. In no event shall the Custodian or its directors, officers, agents
and employees be held liable for any special, indirect or consequential damages
resulting from any action taken or omitted to be taken by it or them hereunder
or in connection herewith even if advised of the possibility of such damages.
          (b) The Custodian shall not be liable for any error of judgment, or
for any act done or step taken or omitted by it, in good faith, or for any
mistakes of fact or law.
          (c) The Custodian may consult with counsel reasonably satisfactory to
it and the opinion of such counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in accordance with the opinion of such counsel.
          (d) The Custodian shall not be required to expend or risk its own
funds or otherwise incur financial liability in the performance of any of its
duties hereunder, or in the exercise of its rights or powers, if the Custodian
believes that repayment of such funds (repaid in accordance with the terms of
this Agreement) or adequate indemnity against such risk or liability is not
reasonably assured to it.
     Section 24. Indemnification of Custodian.
          The Issuer agrees to indemnify and hold the Custodian and its
directors, officers, agents and employees harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including
reasonable attorney’s fees, that may be imposed on, incurred by, or asserted
against it or them in any way relating to or arising out of this Custodian
Agreement or any action taken or

-7-



--------------------------------------------------------------------------------



 



not taken by it or them hereunder unless such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
were imposed on, incurred by or asserted against the Custodian because of the
breach by the Custodian of its obligations hereunder, which breach was caused by
negligence, lack of good faith or willful misconduct on the part of the
Custodian or any of its directors, officers, agents or employees. The foregoing
indemnification shall survive any termination of this Custodian Agreement.
     Section 25. Custodian Obligations Regarding Genuineness of Documents.
          In the absence of gross negligence or bad faith on the part of
Custodian, Custodian may conclusively rely, as to the truth of the statements
and correctness of the opinions expressed therein, upon any request,
instructions, certificate, opinion or other document furnished to Custodian,
reasonably believed by Custodian to be genuine and to have been signed or
presented by the proper party or parties and conforming to the requirements of
this Custodian Agreement, but in the case of any loan document or other request,
instruction, document or certificate which by any provision hereof is
specifically required to be furnished to the Custodian, the Custodian shall be
under a duty to examine the same to determine whether or not it conforms to the
requirements of this Custodian Agreement.
     Section 26. Shipment of Documents.
          Written instructions as to the method of shipment and shipper(s) the
Custodian is directed to utilize in connection with transmission of File
documents in the performance of the Custodian’s duties hereunder shall be
delivered by the requesting party to the Custodian prior to any shipment of any
File documents hereunder. The Issuer will arrange for the provision of such
services at its sole cost and expense (or, at Custodian’s option, reimburse
Custodian for all costs and expenses incurred by Custodian consistent with such
instructions) and will maintain such insurance against loss or damage of files
and loan documents during such shipment as the Issuer deems appropriate. Without
limiting the generality of the provisions of Section 24 above, it is expressly
agreed that in no event shall Custodian have any liability for any losses or
damages to any person, arising out of the use of shipping methods or shippers
specified pursuant to written instructions given by the Issuer, the Servicer,
the Trustee or the Required Persons.
     Section 27. Authorized Representatives.
          Each individual designated as an authorized representative of the
Custodian, the Issuer, the Servicer and the Trustee is set forth on Exhibit 4
hereto (each, an “Authorized Representative”), and is authorized to give and
receive notices, requests and instructions and to deliver certificates and
documents in connection with the Custodian Agreement.

-8-



--------------------------------------------------------------------------------



 



     Section 28. Reproduction of Documents.
          This Custodian Agreement and all documents relating thereto,
including, without limitation, (a) consents, waivers and modifications which may
hereafter be executed, and (b) certificates and other information previously or
hereafter furnished, may be reproduced by any photographic, photostatic,
microfilm, microcard, miniature photographic or other similar process. The
parties agree that any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence and whether or not such reproduction was made by a
party in the regular course of business, and that any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.
     Section 29. Custodial File.
          In the event the Issuer, the Servicer or the Custodian shall be served
by a third party with any type of levy, attachment, writ or garnishment with
respect to any Receivable, or in the event a third party shall institute any
court proceeding by which any document in the Custodial File shall be required
to be delivered otherwise than in accordance with the provisions of this
Agreement, the party which received such service shall immediately deliver or
cause to be delivered to the other parties hereto copies of all court papers,
orders, documents and other materials concerning such proceedings. In such
event, the Custodian shall continue to hold and maintain all documents in the
Custodian File received by it pursuant to the provisions of this Agreement
pending an order of a court of competent jurisdiction permitting or directing
disposition thereof. Upon final determination of such court, the Custodian shall
dispose of documents in the Custodian File held by it as directed by such
determination or, if no such determination is made, in accordance with the
provisions of this Agreement.

-9-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer, the Trustee and the Custodian have
caused their names to be duly signed hereto by their respective officers
thereunto duly authorized, all as of the date first above written.

            COFINA FUNDING, LLC, as Issuer
      By:           Name:           Title:        

Custodian Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as Trustee
      By:           Name:           Title:        

Custodian Agreement

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as Custodian
      By:           Name:           Title:        

Custodian Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT 1
FORM OF INITIAL TRUST RECEIPT AND CERTIFICATE
[Date]

              Number of Receivables:        
 
    Aggregate Outstanding Balance:              

     
Cofina Financial, LLC
  U.S. Bank National Association
5500 Cenex Drive
  60 Livingston Avenue
St. Paul, Minnesota 55077
  St. Paul, Minnesota 55107
Attn: Sharon Barber
  Attn: Structured Finance/Cofina Funding, LLC
 
   
Cofina Funding, LLC
   
5500 Cenex Drive
   
St. Paul, Minnesota 55077
   
Attn: Sharon Barber
   

  Re:   The Custodian Agreement, dated as of August 10, 2005, (the “Custodian
Agreement”) between Cofina Funding, LLC, as the Issuer, and U.S. Bank National
Association, as Trustee and Custodian

Ladies and Gentlemen:
          In accordance with the provisions of Section 3 of the above-referenced
Custodian Agreement, the undersigned, as the Custodian, hereby certifies,
subject to the provisions of the Custodian Agreement, that it shall hold the
Custodial Files with respect to the Receivables identified on the schedule
attached hereto for the exclusive benefit of the Trustee (on behalf of the
Secured Parties), that it has received a Custodial File with respect to each
such Receivable (other than any Receivable specifically identified on the
attached exception report) and that with respect to each such Receivable:
(i) the related Obligor Note is in its possession and is an original, and
(ii) each Obligor Note has been endorsed as provided in Section 2(a) of the
Custodian Agreement.

            U.S. BANK NATIONAL ASSOCIATION,
as Custodian
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
FORM OF FINAL TRUST RECEIPT AND CERTIFICATE

              Number of Receivables:        
 
    Aggregate Outstanding Balance:              

     
Cofina Funding, LLC
  U.S. Bank National Association
5500 Cenex Drive
  60 Livingston Avenue
St. Paul, Minnesota 55077
  St. Paul, Minnesota 55107
Attn: Sharon Barber
  Attn: Structured Finance/Cofina Funding, LLC
 
   
Cofina Funding, LLC
   
5500 Cenex Drive
   
St. Paul, Minnesota 55077
   
Attn: Sharon Barber
   

     
Re: The Custodian Agreement, dated as of August 10, 2005, (the “Custodian
Agreement”), between Cofina Funding, LLC, as the Issuer, and U.S. Bank National
Association, as Trustee and Custodian

Ladies and Gentlemen:
          In accordance with the provisions of Section 5 of the above-referenced
Custodian Agreement, the undersigned, as the Custodian, hereby certifies,
subject to the terms of the Custodian Agreement, that as to each Receivable
listed in the schedule attached hereto (other than any Receivable listed on the
document exceptions report attached hereto) it shall hold the Custodial Files
related to such Receivables for the exclusive benefit of the Trustee (on behalf
of the Secured Parties), that it has reviewed the Files and has determined that
(i) all documents required to be delivered to it pursuant to the Custodian
Agreement are in its possession; (ii) such documents have been reviewed by it
and appear regular on their face and related to such Receivable; and (iii) based
on its examination and only as to the foregoing documents, the information set
forth in the Receivables Schedule with respect to such Receivable is correct.

            U.S. BANK NATIONAL ASSOCIATION,
as Custodian
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT
To:                                                            
[Address]

  Re:   The Custodian Agreement, dated as of August 10, 2005, (the “Custodian
Agreement”), between Cofina Funding, LLC, as the Issuer, and U.S. Bank National
Association, as Trustee and Custodian.

          In connection with the administration of the Receivables files held by
you as the Custodian, we request the release, and acknowledge receipt, of the
(File/[specify documents]) for the Receivable described below, for the reason
indicated.
Obligor’s Name, Address & Zip Code:
Receivable Number:
Reason for Requesting Documents (check one)

  ___ 1.   Receivable Paid in Full. (The Servicer hereby certifies that all
amounts received in connection therewith have been credited to the custodial
account as provided in the Servicing Agreement.)     ___ 2.   Receivable in
Foreclosure.     ___ 3.   Repurchase pursuant to the Servicing Agreement or
Purchase Agreement. (The Issuer hereby certifies that the repurchase price has
been credited to the Collection Account).     ___ 4.   Receivable liquidated by
_________. (The Issuer hereby certifies that all proceeds of the liquidation
have been finally received and credited to the Collection Account pursuant to
the Servicing Agreement.)     ___ 5.   Other           (Explain)

          If box 1, 2 or 3 above is checked, and if all or part of the File was
previously released to us, please release to us any additional documents in your
possession relating to the specified Receivable.
          If box 4 or 5 above is checked, upon our return of all of the above
documents to you as the custodian, please acknowledge your reception by signing
in the space indicated below, and returning this form.

 



--------------------------------------------------------------------------------



 



            COFINA FUNDING, LLC
      By:           Name:           Title:        

Acknowledgment of Documents returned to the Custodian:
U.S. BANK NATIONAL ASSOCIATION, as Custodian

         
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
 
       
Date:
       
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT 4
AUTHORIZED REPRESENTATIVES
Issuer
1. Sharon Barber
Servicer
1. Sharon Barber
Custodian
1. Cynthia Rose
Trustee
1. Eve Kaplan
2. Toby Robillard

 



--------------------------------------------------------------------------------



 



EXHIBIT 5
FORM OF NOTE TRANSFER POWER

 



--------------------------------------------------------------------------------



 



          For Value Received, the undersigned does hereby sell, assign and
transfer unto ______, the attached note and does hereby irrevocably constitute
and appoint ______attorney-in-fact to take all actions necessary or desireable
to effect such conveyance, with full power of substitution in the premises.
Dated: __________________________, 2005

                [CENEX FINANCE ASSOCIATION, INC.]                 By            
      Its            

 



--------------------------------------------------------------------------------



 



EXHIBIT 6
RECEIVABLES SCHEDULE

 



--------------------------------------------------------------------------------



 



EXHIBIT 7
RESERVED

 



--------------------------------------------------------------------------------



 



EXHIBIT 8
CUSTODIAL DELIVERY
CONFIRMATION
     On this ___ day of                                           ,
                     , Cofina Funding, LLC, (the“Issuer”) as the Issuer under
that certain Custodian Agreement, dated as of August 10, 2005, (the “Custodian
Agreement”), between Cofina Funding, LLC, as the Issuer, and U.S. Bank National
Association, as Trustee and Custodian (the “Custodian”) does hereby deliver to
the Custodian, the Files with respect to the Receivables listed on the Schedule
of Receivables attached hereto. Such Receivables shall be subject to the terms
of the Custodian Agreement as of the date hereof.
     With respect to the Receivables delivered herewith, the Closing Date shall
be                     .
     Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Custodian Agreement.
     This Custodial Delivery Confirmation may be executed simultaneously in any
number of counterparts. Each counterpart shall be deemed to be an original, and
all such counterparts shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer caused its name to be signed hereto by an
officer thereunto duly authorized as of the day and year above written.

                      COFINA FUNDING, LLC
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Acknowledged and Accepted:
U.S. BANK NATIONAL ASSOCIATION, as Custodian

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
       
Date:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT 9
NOTICE ADDRESSES

     
ISSUER:
  Cofina Funding, LLC
5500 Cenex Drive
St. Paul, Minnesota 55077
Attn: Sharon Barber
Telephone: (651) 355-6974
Facsimile: (651) 451-4917
 
   
SERVICER:
  Cofina Financial, LLC
5500 Cenex Drive
St. Paul, Minnesota 55077
Attn: Sharon Barber
Telephone: (651) 355-6974
Facsimile: (651) 451-4917
 
   
CUSTODIAN:
  U.S. Bank National Association
1133 Rankin Street
St. Paul, Minnesota 55116
Attn: Acct. Management/Cofina Document Collateral Service
Telephone: (651) 695-6105
Facsimile: (651) 695-6102
 
   
TRUSTEE:
  U.S. Bank National Association
60 Livingston Avenue
St. Paul, Minnesota 55107
Attn: Structured Finance/Cofina Funding, LLC
Telephone: (651) 495-8055
Facsimile: (651) 495-8090
 
   
REQUIRED PERSONS:
  Bank Hapoalim
1777 Avenue of the Americas
New York, New York 10036
Attn: Brian W. James
Telephone: (212) 782-2343
Facsimile: (212) 782-2345
 
   
 
  With copy to such persons designated as “Required Persons” in any Series
Supplement.

 